            CASE 0:19-cv-00917-KMM Doc. 16 Filed 09/29/20 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    MUSTAFA A.,                                                     Case No. 19-cv-917-KMM

                        Plaintiff,

    v.
                                                                    ORDER
    ANDREW SAUL, Commissioner of Social
    Security,

                        Defendant.


         This case is an appeal from the denial of Mustafa A.’s (“Mr. A” or “Plaintiff”)
application for Social Security disability benefits and is before the Court on the parties’
cross-motions for summary judgment. Pl.’s Mot., ECF No. 11; Def.’s Mot., ECF No. 13.
Mr. A argues that an Administrative Law Judge (“ALJ”) should have found that his bilateral
elbow impairments limits his ability to reach, and if the ALJ had made such a finding, Mr. A
asserts that he would be precluded from engaging in full-time employment. Having reviewed
the record and the parties’ arguments, the Court concludes that the ALJ’s decision was
adequately supported and did not result from any legal error. As a result, Mr. A’s motion for
summary judgment is denied, the Commissioner’s summary-judgment motion is granted,
and this action is dismissed.

I.       Background

         Mr. A is 50 years old and has previously worked in manufacturing as a machine
operator. His work often required lifting objects over 50 pounds. Admin. Record
(“R.”) 348–53, ECF No. 10. Mr. A claims that he became unable to work due to depression,
anxiety, lateral epicondylitis (also known as “tennis elbow”), headaches, and problems with
his knees.1 R. 82–83. Mr. A asserts that his mental- and physical-health issues affect him in
the following he was: he is unable to do any household chores or yard work; he does not


1      Mr. A initially asserted that he had been unable to work due to these conditions since
1995, but he later amended the alleged onset date of his disability to July 19, 2016. R. 10.


                                                1
           CASE 0:19-cv-00917-KMM Doc. 16 Filed 09/29/20 Page 2 of 10




prepare meals; he needs reminders to take medicine and take care of personal needs and
grooming; he becomes irritated with other people easily; and he is unable to engage in a
several activities due to pain. However, he can drive a car and do some shopping for food
and clothing. R. 330–37.

       Mr. A filed disability applications with the Social Security Administration on July 15,
2016 (for Title II disability insurance benefits) and January 10, 2017 (for Title XVI
supplemental security income). The Agency denied his claims initially and on
reconsideration, and he requested a hearing before an ALJ. An ALJ held a hearing on April
23, 2018, and later issued a written decision concluding that Mr. A was not disabled under
the Social Security Act. R. 10–20.

       The ALJ found that Mr. A has the following severe impairments: “lateral
epicondylitis of the bilateral elbows, status post right elbow debridement; coronary artery
disease; depression; and anxiety disorder.” R 13. Next, the ALJ concluded that none of
Mr. A’s impairments, alone or in combination, meets or medically equals the severity of the
listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.

       The ALJ then turned to the determination of Mr. A’s residual functional capacity (or
“RFC”). An RFC finding reflects the mental and physical work-related activities a disability
claimant can do when the limitations caused by all of his or her impairments are taken into
account. See 20 C.F.R. § 404.1545(a)(1) (stating that a claimant’s “residual functional capacity
is the most he can still do despite his limitations”). The RFC finding in this case is central to
Mr. A’s claim that the ALJ erred.

       Here, the ALJ found that Mr. A could perform “sedentary work” subject to
additional restrictions, as follows:

       [Mr. A] can lift up to 10 pounds, stand and/or walk (with normal breaks)
       about 6 hours in an 8-hour day, sit (with normal breaks) about 6 hours in an 8-
       hour day, occasionally climb, and frequently handle bilaterally. [He] can
       understand, remember, and carry out routine, simple instructions; respond
       appropriately to changes in a work setting involving routine, simple tasks; and
       make judgments on simple work-related decisions.




                                                2
            CASE 0:19-cv-00917-KMM Doc. 16 Filed 09/29/20 Page 3 of 10




R. 14. The RFC finding included no specific limitations on Mr. A’s ability to reach.

         In light of the RFC finding, the ALJ next determined that Mr. A could no longer
perform his past relevant work as a metal fabricator. R. 18. However, because the ALJ
determined that there are a significant number of jobs in the national economy that a person
with Mr. A’s RFC could perform, Mr. A was deemed not disabled. R. 19–20. Mr. A
administratively appealed the ALJ’s decision, but the Social Security Appeals Council denied
review, and this lawsuit followed.

II.      Legal Standard

         Federal courts will uphold the Commissioner’s denial of a disability claim if
substantial evidence supports the ALJ’s findings and if the decision is not based on legal
error. See Noerper v. Saul, 964 F.3d 738, 744 (8th Cir. 2020); Collins v. Astrue, 648 F.3d 869, 871
(8th Cir. 2011). “Legal error may be an error of procedure, … the use of erroneous legal
standards, or an incorrect application of the law,” and courts review whether an ALJ based a
decision on legal error de novo. Collins, 648 F.3d at 871 (internal citations omitted).

         The substantial-evidence standard is more deferential. Substantial evidence is “such
relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”
Biestek v. Berryhill, 139 S. Ct. 148, 1154 (2019) (citation omitted); Krogmeier v. Barnhart, 294
F.3d 1019, 1022 (8th Cir. 2002). Under this standard, courts should not reverse the
Commissioner’s findings merely because evidence may exist in the administrative record that
would support a different conclusion. Milam v. Colvin, 794 F.3d 978, 983 (8th Cir. 2015).
Instead, a court will reverse only when the ALJ’s decision is outside the reasonable “zone of
choice” created by the evidentiary record. Bradley v. Astrue, 528 F.3d 1113, 1115 (8th Cir.
2008).

III.     Analysis

         Mr. A’s appeal focuses on the adequacy of the ALJ’s RFC determination, and
specifically, on the absence of any limitation regarding his to reach. Pl.’s Mem. at 3–6, ECF
No. 12. For the reasons that follow, the Court concludes that the ALJ’s RFC finding was
adequately supported and did not result from any legal error.




                                                  3
            CASE 0:19-cv-00917-KMM Doc. 16 Filed 09/29/20 Page 4 of 10




       A.      The RFC Finding

       As noted above, a claimant’s RFC is “the most [he] can still do despite” his physical
or mental limitations. 20 C.F.R. § 404.1545(a); Masterson v. Barnhart, 363 F.3d 731, 737 (8th
Cir. 2004). The determination of a claimant’s RFC is a “medical questions that must be
supported by some medical evidence of [the claimant’s] ability to function in the workplace.”
Noerper, 964 F.3d at 744 (cleaned up). Though medical evidence supporting the RFC must
exist, “the RFC is a decision reserved to the agency such that it is neither delegated to
medical professionals nor determined exclusively based on the contents of medical records.”
Id. The ALJ must determine the RFC “based on all the relevant evidence, including the
medical records, observations of treating physicians and others, and an individual’s own
description of [his] limitations.” Id. (quoting Combs v. Berryhill, 878 F.3d 642, 646 (8th Cir.
2017)); Page v. Astrue, 484 F.3d 1040, 1043 (8th Cir. 2007) (same) (rejecting a claimant’s
arguments that the ALJ erred in determining she retained the ability to engaging in frequent
reaching with her upper extremities).

       B.      Failure to Consider Upper-Extremity Limitations

       Mr. A first argues that the ALJ erred because the written decision contains no
discussion of his ability to reach. Mr. A suggests that the ALJ did not consider this issue and
erred because he did not conduct the function-by-function analysis required under Social
Security Ruling 96-8p. The Court disagrees.

       The Social Security regulations provide that in considering a claimant’s physical
abilities as part of the RFC, the ALJ must “first assess the nature and extent of [his] physical
limitations and then determine [his] residual functional capacity for work activity on a regular
and continuing basis.” 20 C.F.R. § 404.1545(b). Further, “[a] limited ability to perform
certain physical demands of work activity … including manipulative or postural functions,
such as reaching … may reduce [a claimant’s] ability to do past work and other work.” Id.
Under Social Security Ruling 96-8p, the RFC assessment should first identify, on a function-
by-function basis, a claimant’s work-related abilities. SSR 96-8p, 1996 WL 374184 (July 2,
1996). Following that functional analysis, the ALJ may discuss the RFC in terms of the
exertional levels of work, including the following short-hand categories: sedentary, light,
medium, heavy, and very heavy. Id. Social Security Ruling 96-8p states that “a failure to make
the function-by-function assessment ‘could result in the adjudicator overlooking some of an

                                                 4
           CASE 0:19-cv-00917-KMM Doc. 16 Filed 09/29/20 Page 5 of 10




individual’s limitations or restrictions.’” Depover v. Barnhart, 349 F.3d 563, 567 (8th Cir. 2003)
(quoting SSR 96-8p).

       However, despite SSR 96-8p’s language regarding the function-by-function
assessment, courts have consistently held that an ALJ is not required to make explicit
findings with respect to every possible functional limitation when explaining an RFC
decision. Depover, 349 F.3d at 567 (concluding that the ALJ did not err in failing to make
explicit findings regarding the claimant’s ability to sit, stand, and walk because “the record
reflect[ed] that the ALJ implicitly found that Mr. Depover was not limited in these areas....”);
Mink v. Berryhill, No. 5:17-CV-06088-DGK-SSA, 2018 WL 3474087, at *2 (W.D. Mo. July
19, 2018) (citing Depover, 349 F.3d at 567); Sterba v. Berryhill, No. 16-CV-2001-JCW, 2017 WL
924471, at *7 (N.D. Iowa Mar. 8, 2017) (“It is not, however, reversible error for an ALJ not
to mention all functional areas.”). This case law undermines Mr. A’s suggestion that the
absence of a specific discussion regarding his ability to reach with his upper extremities
requires reversal of the Commissioner’s decision.

       In addition, the record and the ALJ’s written decision do not support Mr. A’s claim
that the ALJ failed to consider whether a reaching limitation was appropriate. The ALJ
expressly found that Mr. A’s bilateral epicondylitis (post-debridement procedure) was a
severe impairment. R. 13. This means the ALJ determined that Mr. A’s upper extremity
issues had caused more than minimal limitations in his physical ability to do basic work
activities for at least a twelve-month period. 20 C.F.R. §§ 404.1521, 416.921 (defining when
an impairment is severe). Further, in the context of the RFC finding itself, the ALJ discussed
the medical and other evidence in the record relating to Mr. A’s bilateral upper-extremity
impairments. Ultimately, however, the ALJ concluded that the evidence did not support
greater restrictions than those imposed by the RFC. R. 15–17.2 In fact the ALJ specifically
discussed Mr. A’s right elbow debridement surgery in August 2017, that he was successfully


2       R. 15 (discussing Mr. A’s reports of pain in his elbows leading up to the alleged onset
date, but rejecting the notion that his condition deteriorated over time or prevented him
from all full-time work); id. (discussing limited work restrictions by Mr. A’s physician
regarding pushing and pulling, but finding them consistent with the RFC finding’s limitation
to sedentary work); R. 16 (noting reports of bilateral elbow pain in February 2017, though
good overall performance on examination was “in keeping with a finding of no elbow-
related limitation greater than reflected in the residual functional capacity established”).


                                                5
            CASE 0:19-cv-00917-KMM Doc. 16 Filed 09/29/20 Page 6 of 10




discharged from physical therapy following the procedure, and that he “regained the ability
to do most things, with the objective findings, frankly, indicating greater functional ability
that reflected in the established residual functional capacity.” R. 16. Under these
circumstances, “the record reflects that the ALJ implicitly found that [Mr. A] was not
limited” in his ability to reach. Depover, 349 F.3d at 567. It is simply incorrect to characterize
the ALJ’s opinion as having disregarded the evidence concerning his upper-extremity
impairments or failing to consider whether those impairments required any specific
limitation in the RFC finding.

       C.      Substantial Evidence

       Mr. A contends that “the record is replete with evidence supporting [his] reaching
limitations as well as allegations of the same,” citing his hearing testimony and several
medical records, including some that imposed lifting restrictions. Pl.’s Mem. at 4–5.
However, for several reasons, the ALJ’s RFC finding was adequately supported by evidence
in the record as a whole.

       First, although Mr. A does not explicitly argue that the ALJ erred in assessing his own
statements regarding the limiting effects of his impairments, he cites to portions of his own
testimony at the hearing to support his claim that the ALJ erred.3 To the extent Mr. A
suggests otherwise, the Court finds that the ALJ appropriately considered Mr. A’s hearing
testimony and his other statements regarding the limiting effects of his symptoms as part of
the overall record and provided a valid basis for assessing those statements alongside the rest
of the evidence. The ALJ acknowledged Mr. A’s statements regarding the degree to which
his impairments limited his functional abilities, but concluded that his statements concerning
the intensity, persistence, and limiting effects of his conditions was not entirely consistent
with the other evidence in the record. R. 15 (discussing Mr. A’s statements about his
symptoms, but finding greater RFC limitations unsupported by the evidence). The ALJ then
proceeded to discuss the bases for concluding that the evidence in the record aligned with
the RFC finding and did not require greater restrictions that would have reflected Mr. A’s

3      Mr. A cites to his hearing testimony in which he states that he stopped working
because of his elbow injury, had challenges with holding his arms in front of him and typing
on a keyboard, and experienced pain and numbness. Pl.’s Mem. at 4 (citing R. 44–46, 55–
58).)


                                                 6
           CASE 0:19-cv-00917-KMM Doc. 16 Filed 09/29/20 Page 7 of 10




own statements regarding the limiting effects of his impairments. R. 15–18. The ALJ
considered Mr. A’s significant work activities, including heavy lifting, right up until his
amended alleged onset date and well after the onset of his elbow problems. The ALJ also
examined Mr. A’s medical records, including those containing lifting restrictions, and found
that they were consistent with the RFC imposed. The ALJ evaluated the overall objective
medical evidence in the record, such as results of physical examinations. Id. Here, the ALJ
did not reject Mr. A’s statements about the intensity and persistence of his symptoms “solely
because the available objective medical evidence does not substantiate those statements.” 20
C.F.R. §§ 404.1529(c)(2), 416.929(c)(2). Instead, the ALJ’s analysis reflects a consideration of
the objective medical evidence as “a useful indicator to assist [the Commissioner] in making
reasonable conclusions about the intensity and persistence of [a claimant’s] symptoms and
the effect those symptoms, such as pain, may have on [the claimant’s] ability to work.” Id.
§§ 404.1529(c)(2), 416.929(c)(2).

       Second, Mr. A relies heavily on doctors’ orders placing him on lifting restrictions, but
these records do not persuade the Court that the ALJ was required to include a reaching
limitation in the RFC. The overall evidence regarding Mr. A’s tennis-elbow condition simply
does not mean that the RFC was unsupported by substantial evidence. Though the Court is
not persuaded by the Commissioner’s focus on the fact that some records regarding his
elbow impairment pre-date the alleged onset date,4 the problem for Mr. A’s appeal is that


4        The Commissioner notes that some of the lifting-restriction records Mr. A cites pre-
date his alleged onset of disability in July 2016. See, e.g., R. 436–37 (discussing five-pound
lifting restriction from June 2016); R. 442 (two-pound lifting restriction in Apr. 2016
following a platelet-rich-plasma injection); R. 270 (amended onset date of July 19, 2016).
Although the Commissioner is correct that an ALJ generally is not required to consider
evidence from outside the relevant period for a disability determination, such evidence can
often illuminate the severity or extent of an impairment. Compare Bannister v. Astrue, 730 F.
Supp. 3d 946, 951 (S.D. Iowa 2016) (ALJ not obligated to consider evidence from outside
disability period), with Cox v. Barnhart, 471 F.3d 902, 907 (8th Cir. 2006) (“Evidence from
outside the insured period can be used in helping to elucidate a medical condition during the
time for which benefits might be rewarded.”) (internal quotations removed). Mr. A’s bilateral
tennis elbow condition ultimately required an invasive surgery. R. 1035 (indicating that the
surgeon would not describe the procedure as minimally invasive). Given that such a
procedure was ultimately because other conservative treatment had been unsuccessful,
records relating to Mr. A’s elbow condition from before the alleged onset date help
                                                                  (footnote continued on next page)

                                                7
           CASE 0:19-cv-00917-KMM Doc. 16 Filed 09/29/20 Page 8 of 10




neither the records that pre-date July 2016, nor those that come later, support a more limited
RFC including a reaching restriction. Mr. A cannot point to any pre-onset-date records that
mention a limited ability to reach.5

       After his alleged-onset date, this reality does not change. In July 2016, although a ten-
pound weightbearing restriction was maintained, Mr. A’s orthopedist assessed good range of
motion bilaterally in his upper extremities and noted that Mr. A had not completed the
occupational therapy deemed necessary to treat his condition. R. 405 (explaining that Mr. A’s
tennis-elbow condition requires 10-12 months of formal occupational therapy but Mr. A
participated for only one month). One care-provider’s October 2016 letter suggests that
Mr. A could not work in a job with more than a five-pound lifting restriction, but this
provider does not mention any limitation on his ability to reach.6 R. 572. In several other
records from after the alleged onset date, Mr. A is noted as being able to move all four of his


illuminate his medical condition within the disability period. Accordingly, the Court does not
find these pre-onset-date records to be irrelevant to Mr. A’s claim.
5        R. 446–47 (May 2016 second opinion discussing possibility of chronic tennis elbow
condition, likely need for vocational rehab, and optional course of platelet-rich-plasma
injections); 450–51 (Feb. 2016 office visit regarding bilateral discomfort of bilateral elbows
and suggesting follow up regarding possible arthroscopic treatment); R. 454 (Jan. 2016 office
visit discussing getting a second opinion from a specialist to review elbow impairment);
R. 461–63 (Nov. 2015 office visit re complaints of numbness and tingling in some fingers;
but finding 5/5 strength and good range of motion in bilateral elbows; suggesting Mr. A
appropriate for occupational therapy); R. 473–74 (Aug. 2015 occupational therapy visit;
Mr. A believed he was not improving with therapy and did not wish to schedule further
therapy; plan was for discharge from occupational therapy); R. 476–77 (Aug. 2015
occupational therapy assessment for elbows; decreased range of motion and decreased
strength assessed; good candidate for occupational therapy); R. 478–80 (Jul. 2015 orthopedic
visit diagnosing bilateral tennis elbow; noting “particularly resistant case of lateral
epicondylitis”; recommending naproxen anti-inflammatory twice a day and referring to
occupational therapist).
6        Mr. A does not challenge the ALJ’s rejection of Dr. Randy Kenniger’s opinion
imposing a five-pound lifting restriction. The ALJ found that the records of four of Mr. A’s
treating providers supported that Mr. A could lift ten pounds at least occasionally. R. 17. It is
generally not error for an ALJ to discount a treating source’s opinion where it is inconsistent
with other substantial evidence in the record. Halverson v. Astrue, 600 F.3d 922, 931 (8th Cir.
2010) (providing that it is permissible for an ALJ to discount a treating physician’s opinion
that is inconsistent with the medical record as a whole).


                                               8
           CASE 0:19-cv-00917-KMM Doc. 16 Filed 09/29/20 Page 9 of 10




extremities or as having a normal range of motion.7 In February 2017, although a physician
examining his elbow impairment believed nonoperative treatments had failed, Mr. A’s range
of motion was found to be “equal, normal and symmetrical.”8 R. 982.

       Not only does the record not support the need for reaching limitations between the
July 2016 onset date and his August 2017 surgery, but the record shows substantial
improvement in his elbows after surgery and rehabilitation. R. 1035 (Aug. 2017 open
debridement procedure surgical note). By mid-October 2017, Mr. A indicated that he had
“no difficulty” in using a knife to cut food and that he had only a “little bit of difficulty”
with functional activities such as: opening containers; household tasks; carrying a shopping
bag; recreational sports; brushing teeth, combing hair, washing face; using tools or
appliances; and “reaching out and up to grasp things.” R. 988–89 (emphasis added).9

       Overall, the evidence suggests that Mr. A had a difficult time with his bilateral elbow
condition. He reported pain with activity in both elbows, more significant on the right side,
ultimately leading to an invasive right elbow surgery. But even prior to his surgery, there was
no indication in the record that he was prevented from reaching with his arms. And after his
surgery and recovery were complete, his most significant issues appeared to resolve. He
ultimately reported the ability to engage in activities that are inconsistent with the need for a
reaching restriction. The record, therefore, does not indicate a more restrictive RFC was
required. The existence of some evidence in the record that may be consistent with a more
restrictive RFC does not warrant reversal. See, e.g., McNamara v. Astrue, 590 F.3d 607, 610
(8th Cir. 2010) (providing that under the substantial-evidence standard the court “may not
reverse, even if inconsistent conclusions may be drawn from the evidence and [the court]
may have reached a different outcome”). Here, the ALJ’s RFC determination fell within the



7      R. 562, 702, 913, 934, 957, 981–82.
8       The ALJ specifically relied on this record, noting that Mr. A “performed well on
overall examination in keeping with a finding of no elbow-related limitation greater than
reflected in the residual functional capacity established above.” R. 16. The ALJ’s assessment
on this point is supported by the evidence.
9      The ALJ properly noted Mr. A’s post-surgical improvement and successful
occupational therapy. R. 16 (“The undersigned further notes that the claimant did quite well
from a post-surgical perspective”).


                                                 9
            CASE 0:19-cv-00917-KMM Doc. 16 Filed 09/29/20 Page 10 of 10




available “zone of choice” suggested by the evidence of Mr. A’s bilateral tennis elbow
impairment. Accordingly, the ALJ’s decision must be affirmed.

IV.    Order

       IT IS HEREBY ORDERED THAT

       1.      Plaintiff’s Motion for Summary Judgment (ECF No. 11) is DENIED;

       2.      Defendant’s Motion for Summary Judgment (ECF No. 13) is GRANTED;

and

       3.      This matter is DISMISSED WITH PREJUDICE.

       Let Judgment be entered accordingly.


Date: September 29, 2020

                                                          s/Katherine Menendez
                                                         Katherine Menendez
                                                         United States Magistrate Judge




                                             10
